Case: 19-11582   Date Filed: 06/12/2020   Page: 1 of 11



                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-11582
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:16-cr-00436-AT-LTW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

MARIA DE JESUS ZORIANO,

                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                              (June 12, 2020)

Before BRANCH, GRANT, and FAY, Circuit Judges.

PER CURIAM:
              Case: 19-11582     Date Filed: 06/12/2020    Page: 2 of 11



      Maria Zoriano appeals her convictions for two counts each of identification

document fraud and Social Security fraud, arguing that the district court abused its

discretion by refusing to give her requested jury instructions on the good faith

defense and the definition of the term “counterfeit.” After a thorough review of the

record and the parties’ briefs, we affirm.

                                             I.

      A federal grand jury returned an indictment charging Zoriano with two

counts of identification document fraud, in violation of 18 U.S.C. § 1028(a)(2) and

(c)(1) (Counts 1 and 3), and two counts of Social Security fraud, in violation of 42

U.S.C. § 408(a)(7)(C) (Counts 2 and 4). Specifically, the first superseding

indictment alleged that in December 2015, Zoriano knowingly transferred “a

fraudulent Resident Alien Card in the name of ‘L.P’” and “a counterfeit Social

Security Card in the name of ‘L.P.,’” knowing that the documents were produced

without lawful authority (Count 1), and knowingly possessed the counterfeit Social

Security card in the name of L.P. with the intent to sell it (Count 2); and that in

December 2016, Zoriano knowingly transferred “a fraudulent Resident Alien Card

in the name of ‘J.G.’” and “a counterfeit Social Security Card in the name of

‘J.G.,’” knowing that the documents were produced without lawful authority

(Count 3), and knowingly possessed the counterfeit Social Security card in the




                                             2
              Case: 19-11582    Date Filed: 06/12/2020   Page: 3 of 11



name of J.G. with the intent to sell it (Count 4). Zoriano pleaded not guilty and

proceeded to trial.

      At trial, a government informant testified that in December 2015, Zoriano

agreed to sell him a permanent resident card (or “green card”) and a Social

Security card for $100. Zoriano asked him for the name, photograph, date of birth,

and nationality to use on the identification documents, which he provided. The

informant gave Zoriano a made-up name (Luis Perez) and date of birth, and a

photograph (which looked nothing like the informant) that a government agent

provided. The informant met Zoriano at her apartment and gave her $100 in

exchange for a fake green card and fake Social Security card, both in the name

Luis Perez.

      A second government informant testified that on November 30, 2016, he

contacted Zoriano and arranged to buy a green card and Social Security card. The

informant provided a photograph of himself, his nationality (Mexican), and a

made-up name (Juan Garsia) and birth date. The next day, he met with Zoriano

and she sold him a fake green card and a fake Social Security card, both in the

name Juan Garsia.

      The government also called Ana Gonzales, who testified that she prepared

phony identification documents for Zoriano to sell. According to Gonzales,

Zoriano would request green cards, Social Security cards, or driver’s licenses and


                                          3
              Case: 19-11582     Date Filed: 06/12/2020    Page: 4 of 11



provide the necessary information for Gonzales to make those documents. Zoriano

told Gonzales that her customers needed the documents to work.

      The false green cards and Social Security cards that Zoriano sold looked like

the real thing, at least at first glance. The green cards had “United States of

America Permanent Resident” printed at the top, along with a United States

Citizenship and Immigration Service number, dates of residency and issuance, a

fingerprint, a photograph, and demographic information that would appear on a

real green card, including the individual’s name, date of birth, and nationality. The

fronts of the Social Security cards bore the emblem of the Social Security

Administration, the name provided by the informant, and a number in the familiar

format of Social Security numbers. The backs of the cards bore an address for the

Social Security Administration and a number printed in red that resembled the

authentication number printed on real Social Security cards.

      On closer inspection, however, the documents differed in some respects

from real ones. The lettering on the green cards was misaligned in places and

appeared faded or smeared, and there were typographical errors on the backs of the

Social Security cards.

      Zoriano’s theory of defense at trial was that she obtained false documents

for her clients so that they could get jobs and pay taxes. She argued that the




                                           4
              Case: 19-11582     Date Filed: 06/12/2020    Page: 5 of 11



documents were not intended to fool her clients’ prospective employers, who

would or should know that the documents were fake by looking at them.

      The jury found Zoriano guilty of all charges. The district court sentenced

her to 15 months in prison and three years of supervised release. This is her

appeal.

                                          II.

      Zoriano argues that the district court abused its discretion by refusing to give

her proposed jury instructions on the good faith defense and the definition of the

term “counterfeit” as it was used in the indictment. This Court reviews a district

court’s refusal to give a requested jury instruction for abuse of discretion. United

States v. Martinelli, 454 F.3d 1300, 1309 (11th Cir. 2006). A district court abuses

its discretion in refusing such a request where: (1) the instruction correctly stated

the law; (2) the instruction’s subject matter was not substantially covered by other

instructions; and (3) the refusal seriously impaired the defendant’s ability to defend

herself. Id. “The district court has broad discretion in formulating jury

instructions as long as those instructions are a correct statement of the law.”

United States v. Garcia, 405 F.3d 1260, 1273 (11th Cir. 2005).

                                          A.

      Zoriano’s requested good faith charge, a modified version of this Circuit’s

pattern instruction, stated in part that good faith “is a complete defense to the


                                           5
              Case: 19-11582      Date Filed: 06/12/2020    Page: 6 of 11



charges in the indictment since good faith on the part of the Defendant is

inconsistent with intent to defraud or willfulness which is an essential part of the

charges.” The proposed charge further stated that the government “must establish

beyond a reasonable doubt that Ms. Zoriano acted with specific intent to defraud as

charged in the indictment.”

      Zoriano argues that she was entitled to have this instruction given to the jury

because it described her theory of defense, which was that she did not intend the

false documents she sold to deceive anyone. She argues that the evidence

supported her requested instruction because the fake documents had multiple flaws

that made it obvious that they were not real.

      It is true that good faith “is a complete defense to the element of intent to

defraud,” so that where intent to defraud is an element of the crime charged, the

defendant is entitled to a jury instruction on the good faith defense if there is

evidence to support it. United States v. Williams, 728 F.2d 1402, 1404 (11th Cir.

1984). But intent to defraud is not an element of the crimes charged against

Zoriano. “Accuracy in a requested instruction on a theory of defense requires that

there be some basis both in law and in the evidence to support the instruction.”

United States v. Morris, 20 F.3d 1111, 1116 (11th Cir. 1994).

      Counts 1 and 3 of the indictment charged Zoriano with violations of 18

U.S.C. § 1028(a)(2) and (c)(1). Those subsections provide that whoever


                                           6
              Case: 19-11582     Date Filed: 06/12/2020   Page: 7 of 11



“knowingly transfers an identification document, authentication feature, or a false

identification document knowing that such document or feature was stolen or

produced without lawful authority” is guilty of identification document fraud if

“the identification document, authentication feature, or false identification

document is or appears to be issued by or under the authority of the United States

or a sponsoring entity of an event designated as a special event of national

significance or the document-making implement is designed or suited for making

such an identification document, authentication feature, or false identification

document.” 18 U.S.C. § 1028(a)(2) & (c)(1).

      To prove that Zoriano violated these provisions as charged in the indictment,

the government was required to present evidence that (1) Zoriano knowingly

transferred an identification document, authentication feature, or false

identification document; (2) the document or feature was or appeared to have been

issued by or under the authority of the United States; and (3) Zoriano transferred

the document or feature knowing that such document or feature was produced

without lawful authority. Id.; see United States v. Alejandro, 118 F.3d 1518, 1522

(11th Cir. 1997). The district court included these elements of the offense in its

jury charge without objection by Zoriano.

      Similarly, 42 U.S.C. § 408(a)(7)(C) provides that a person who “knowingly

alters a social security card issued by the Commissioner of Social Security, buys or


                                          7
               Case: 19-11582     Date Filed: 06/12/2020     Page: 8 of 11



sells a card that is, or purports to be, a card so issued, counterfeits a social security

card, or possesses a social security card or counterfeit social security card with

intent to sell or alter it” is guilty of a felony. To prove that Zoriano violated this

subsection as charged in Counts 2 and 4 of the indictment, the government was

required to present evidence showing that she (1) possessed a counterfeit Social

Security card; (2) with the intent to sell it to another for something of value; and

(3) did so knowingly. Again, the district court instructed the jury on these

elements of the crime without objection by Zoriano.

      Neither statute requires proof of intent to defraud as an element of the

offense. All that is required is that the defendant act knowingly—that is, with

knowledge that the identification document was produced without lawful authority

or that the Social Security card is counterfeit.

      Zoriano argues that an instruction on the good faith defense was appropriate

with respect to the charged violations of § 408(a)(7)(C) because the intent to

deceive is inherent in the crime of selling counterfeit documents, citing Souza v.

Ashcroft, 52 Fed. App’x 40 (9th Cir. 2002) (unpublished). In Souza, the Ninth

Circuit affirmed the denial of the petitioner’s application for naturalization on the

ground that his conviction for aiding and abetting the sale of a counterfeit Social

Security card was a crime of moral turpitude, explaining that although

“§ 408(a)(7)(C) does not explicitly include intent to defraud as an element of the


                                            8
              Case: 19-11582      Date Filed: 06/12/2020    Page: 9 of 11



crime, fraud is inherent in the crime as there is an intent to pass off counterfeit

items as genuine.” 52 Fed. App’x at 41.

      We agree that dishonesty is inherent in the act of selling a counterfeit Social

Security card that the defendant knows is fake. But the fact that the intent to

deceive is implicit in the crime does not mean that the government is required to

prove such intent as an element of the offense. Indeed, Congress conspicuously

omitted the requirement that the defendant act with the intent to deceive from

§ 408(a)(7)(C), while § 408(a)(7)(A) and (a)(7)(B) both explicitly require such

intent. See 42 U.S.C. § 408(a)(7)(A)–(C). “Where Congress includes particular

language in one section of a statute but omits it in another section of the same Act,

it is generally presumed that Congress acted intentionally and purposely in

excluding the particular language.” United States v. Henry, 111 F.3d 111, 114

(11th Cir. 1997) (citation omitted).

      Because intent to defraud is not an element of the crimes charged in

Zoriano’s indictment, good faith is not a complete defense to those charges. Thus,

the district court did not abuse its discretion in declining to give Zoriano’s

requested good faith instruction because the instruction was not a correct statement

of the law.




                                           9
              Case: 19-11582     Date Filed: 06/12/2020    Page: 10 of 11



                                          B.

      The district court gave the following jury instruction defining the term

“counterfeit Social Security Card” as it was used in the indictment: “A counterfeit

social security card is a card which resembles sufficiently a real card that it could

deceive an honest intelligent person who was unsuspecting concerning it.”

Zoriano requested that the district court modify this instruction to replace “it could

deceive” with “is calculated to deceive,” arguing that such language better

represented her theory of defense—that the phony Social Security cards were of

such poor quality that they were obviously not intended to deceive anyone.

      But “[c]alling a proposed instruction a ‘theory of defense’ does not

automatically require that it be given in those words. If the instruction does not

concern factual issues properly before the jury or if it is otherwise confusing, it

need not be given at all.” Williams, 728 F.2d at 1404 (citation omitted). As we

have explained, the government was not required to show that Zoriano acted with

an intent to deceive in order to prove that she sold counterfeit Social Security cards

as charged in the indictment. Including Zoriano’s requested language could easily

have confused the jury by implying that proof of such intent was required. And the

charge given adequately encompassed Zoriano’s theory that the cards were

obvious fakes by explaining that a counterfeit card must sufficiently resemble a

real one “that it could deceive an honest intelligent person who was unsuspecting


                                          10
             Case: 19-11582     Date Filed: 06/12/2020    Page: 11 of 11



concerning it.” The district court therefore did not abuse its discretion by refusing

to give the instruction in the form that Zoriano requested.

                                         III.

      For the reasons discussed above, the district court did not abuse its discretion

by refusing to give Zoriano’s requested jury instructions on the good faith defense

and the definition of the term “counterfeit.” We therefore affirm Zoriano’s

convictions and sentences.

      AFFIRMED.




                                          11